Citation Nr: 0735447	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1962 to April 
1965.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this case was transferred 
to the RO in Boston, Massachusetts.

The veteran appeared before the undersigned Veterans Law 
Judge in June 2006 and delivered sworn testimony at the RO.

A March 2007 RO decision denied entitlement to service 
connection for PTSD.  The veteran has not expressed 
disagreement with the March 2007 RO decision and this issue 
is not before the Board.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a left ankle or headaches disability 
related to service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  A headaches disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in this case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claim.  VCAA notice was provided to the appellant prior to 
the initial adjudication.  Pelegrini.  Because the claim is 
being denied in this case, the matters of notice regarding 
the assignment of a disability rating and effective date for 
such award are not at issue.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone VA examinations for the purpose of 
addressing the matters presented by this appeal.  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  The Board finds that VA's duties 
to notify and assist the veteran are met.  Accordingly, the 
Board will address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury or a disease 
contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
they become manifest to a compensable degree within the year 
after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

An October 1962 service medical record reveals that the 
veteran fell and injured his left ankle and had complaints of 
pain and swelling.  X-rays dated in October 1962 revealed 
soft tissue swelling over the lateral malleolus with no 
fracture observed.  Following the removal of a cast, a 
December 1962 X-ray of the left ankle was negative.  The 
remaining service medical records contain no complaints 
related to the left ankle, and no left ankle disability was 
noted on the January 1965 and March 1965 service separation 
examinations.

VA records dated in March 2004 and July 2004 reveal that the 
veteran had multiple right ankle injuries; the records do not 
include any pertinent findings related to the left ankle.  A 
March 2006 VA examination for compensation purposes included 
an impression of history of mild lateral ligament sprain of 
the left ankle.

Although the veteran's service medical records contain 
complaints related to the left ankle, there is no indication 
of a chronic left ankle disability during service, as none 
was noted on X-rays or at the time of the veteran's January 
1965 and March 1965 service separation examinations.  
Further, the record contains no medical evidence relating a 
left ankle disability to the veteran's service.

As for the veteran's claim that he has a headaches disability 
related to service, the Board notes that the service medical 
records do reveal that the veteran had a head injury during 
service.  There is no indication, however,  that he 
complained of headaches.  The veteran's head and neurologic 
system were noted as normal on his January 1965 and March 
1965 service separation examinations.  The veteran 
specifically denied that he had frequent or severe headaches 
on the Medical History portion of the January 1965 and March 
1965 separation examinations.

At a March 2006 VA neurological examination, the veteran 
complained of constant headaches.  Following examination that 
noted no neurological abnormality, the diagnosis was status 
post head trauma.  The examiner commented as follows:

Review of [the veteran's claims file] 
shows that he did have head injury in the 
military but the record clearly states 
that he [had] no loss of consciousness in 
those incidents.  He was never followed 
for headaches according to the military 
record so he has headaches by history.

Even assuming that the veteran has a current disability due 
to headaches, the evidence of record fails to show that he 
experienced headaches during service or within a year of 
discharge from service, or that any current headache 
disability is related to service.  In short, service 
connection for headaches is not warranted.

The Board does not doubt the sincerity of the veteran's 
belief regarding his left ankle and headaches disabilities, 
and the veteran's statements and June 2006 Board hearing 
testimony have been reviewed.  The veteran is not competent, 
however, to offer evidence which requires medical knowledge, 
such as the question of whether a chronic disability is 
currently present or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that at his March 2006 VA examination and 
during his June 2006 Board hearing the veteran discussed 
circumstances surrounding his right ankle.  Any claim for 
entitlement to service connection for right ankle disability 
should be initiated with the RO.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a headaches disability is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


